            Case 1:18-cv-00121-PKC Document 61 Filed 03/08/19 Page 1 of 2



Gerard F. Smith, Esq. (GS-1657)
PEZOLD SMITH HIRSCHMANN & SELVAGGIO, LLC
One Broadway, Suite 201
Denville, New Jersey 07834
(973) 586-6700
Attorneys for Defendant, Total Quality Logistics, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



HARTFORD FIRE INSURANCE CO. a/s/o                      Civil Action No. 18-cv-00121 (PKC)
Klearwall Industries, Inc.,

                       Plaintiff,                      AFFIRMATION OF GERARD F. SMITH
                                                       IN OPPOSITION TO DEFENDANT
v.                                                     SAPSAN LLC’S MOTION TO DISMISS

MAERSK LINE, a division of the A.P.
Moller-Maersk Group, ALBATRANS INC.,
SAPSAN LLC and XYZ CORP.,

                       Defendants.


       GERARD F. SMITH hereby affirms as follows:

       1.       I am an attorney-at-law o for the Plaintiff, Hartford Fire Insurance Co. a/s/o

Klearwall Industries, Inc., and am fully familiar with the facts set forth herein.

       2.       I hereby submit this certification in opposition to Defendant Sapsan LLC’s

motion to dismiss.

       3.       Attached hereto as Exhibit A is a true copy of the deposition transcript of Yulian

Nilsen, dated February 19, 2019.

       4.       Attached hereto as Exhibit B is a true copy of a report from the Federal Motor

Carrier Safety Administration (“FMCSA”) regarding the motor carrier operating authority of

Sapsan.
            Case 1:18-cv-00121-PKC Document 61 Filed 03/08/19 Page 2 of 2



       5.       Attached hereto as Exhibit C is a true copy of report from the FMCSA

identifying the agents designated by DOTPROCESSAGENTS, LLC.

       6.       Attached hereto as Exhibit D is a true copy of a blank, exemplar Form BOC-3.

       7.       Attached hereto as Exhibit E is a true copy of Sapsan’s New York State HUT

Form MT-903 filings.

       8.       Attached hereto as Exhibit F is a true copy of a report printed from the New York

Department of State regarding the corporate status of Klearwall Industries.

       9.       Attached hereto as Exhibit G is a true copy of a report printed from the New

York Department of State regarding the corporate status of Albatrans.

       10.      Attached hereto as Exhibit G is a true copy of Delivery Orders issued by

Albatrans.

       11.      I affirm that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.



Dated: March 8, 2019                                /s/Gerard F. Smith
                                                     Gerard F. Smith
